DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Objections
Claims 1, 7 and 8 are objected to because of the following informalities:  
Claim 1, line 7 recites: “configured to accessible” should read: “configured to be accessible”.  
Claim 7, line 7 recites: “configured to accessible” should read: “configured to be accessible”.  
Claim 8, line 8 recites: “configured to accessible” should read: “configured to be accessible”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite: “automatically adjusting”.  It is unclear in view of the specification and drawings as to how automation is incorporated into the invention.  It appears that the height of the lawnmower is “hydraulically adjusted” via an operator though a lever on the handle assembly.  This is not considered to be automation as it requires direct operator control.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (USPN 2948544) in view of Myung Tea Sik (KR 20100032488).
Regarding claims 1-8, Rowe discloses a lawnmower lifting system for automatically adjusting the height of a lawnmower deck during mowing, said assembly comprising: a lawnmower having a deck (15), a motor (16), a handle (18) and a plurality of wheels (20); a wheel (52) being coupled to said lawnmower, said wheel is configured to accessible to a person mowing with said lawnmower, said wheel being movable in either a lifting direction or a lowering direction (Columns 3 and 4 lines 71-75 and 1-8); said wheel being actuated into a lifting condition (Either clockwise or counterclockwise rotation) said wheel being actuated into a lowering condition (Either clockwise or counterclockwise rotation) a plurality of actuators (Figure 5 shows an example linear actuator representing of each wheel), each of said actuators being coupled to said deck of said lawnmower (via arms 21), each of said actuators having a respective one of said wheels on said lawnmower being coupled thereto, each of said actuators being in communication with said wheel (via lines 38a), each of said actuators being extended when said wheel is actuated into said lifting condition wherein said plurality of actuators is configured to lift the deck of the lawnmower, each of said actuators being retracted when said wheel is actuated into said lowering condition wherein said plurality of actuators is configured to lower the deck of the lawnmower, each of said actuators having a first portion (22) slidably engaging a second portion (30) such that each of said actuators has an adjustable length, said first portion having a first end, said first end being spaced upwardly from the deck of the lawnmower (Figure 1), said second portion having a second end, said first end being coupled to said deck of said lawnmower (arm 22), said second end being coupled to said respective wheel (via axle 32), said second end being urged away from said first end when said actuators are extended, said second end being urged toward said first end when said actuators are retracted (Via up and down movement), each of said actuators having an input being in communication with said first portion (Where cable 38 attaches to the actuator); and a plurality of lines (38), each of said lines being coupled between said wheel and said input of a respective one of said actuators.
	Rowe discloses height adjustment of lawnmower wheels via individually mounted linear actuators and further discloses simultaneous control of the actuators from a single operator controller.
	Rowe discloses mechanical linear actuation and is therefore lacking a hydraulic system.  
	 First, the mechanical equivalence of different types of linear actuation is well established in the broad range of mechanical arts.  Therefore, it would be obvious for one of ordinary skill in the art to replace the mechanical linear actuation system of Rowe with any other known linear actuation system.  
	A switch to a hydraulic or pneumatic linear actuation system with a one way cylinder would be considered to meet the claim limitations lacking in Rowe.  The other claim limitations are not considered to comprise any inventive structure nor features,  with respect to the pump being mechanically powered by the motor, examiner takes official notice that it is well known in the art for a motor to power a hydraulic or pneumatic pump.  Therefore, one of ordinary skill in the art when creating the combination would obviously run the pump mechanically off the lawnmowers motor via a belt or gearing assembly which is old and well known.  With respect to a switch being placed on the handle assembly with a cable running between the lever and pump to operate the pump, examiner takes official notice that placing levers on lawnmower handles and connecting them via cables to elements on a lawnmower to remotely operate them during cutting of grass is notoriously old and well known in the art.  Therefore, during the creation of the combination one of ordinary skill would obviously place a remote lever on the handle assembly to run the pump. 
Second, for the sake of argument and to strengthen the rejection, Myung Tea Sik discloses a lawnmower with four wheels that are each adjustably connected to the frame of the lawnmower via a linear actuation device for changing the height of the mower deck in relationship to the ground.   Myung Tea Sik teaches the use of hydraulic or pneumatic cylinders to raise and lower the wheels in relationship to the ground.  Therefore, it would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rowe to use hydraulic or pneumatic cylinders to raise and lower the lawnmowers wheels as taught by Myung Tea Sik for the purpose of replacing a heavy outdated mechanical linear actuation system with a lighter and easier to function hydraulic or pneumatic system.   
 	The same lack of inventive features discussed above, in view of the combination with Myung Tea Sik, also exist.  Examiner maintains the official notices above that one of ordinary skill of the art in view of the prior art would reach the claim limitations not covered by the combination.  
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Motion Control Made Easy, Linear Actuator Guide (https://www.anaheimautomation.com/manuals/forms/linear-actuator-guide.php)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671